Citation Nr: 0621338	
Decision Date: 07/20/06    Archive Date: 08/02/06	

DOCKET NO.  04-07 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to an increased rating for bilateral tinnitus, 
currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1946 to June 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
VARO in St. Paul, Minnesota, that denied entitlement to the 
benefit sought.  Prior to an appellate decision, the 
Secretary of Veterans Affairs imposed a stay at the Board on 
the adjudication of tinnitus claims.  This stay was rescinded 
in July 2006.  

In accordance with the provisions of 38 C.F.R. § 20.900(c) 
(2005), this case has been advanced on the Board's docket for 
good cause shown.


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002, 2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, who is in a receipt of a single 10 percent 
rating for bilateral tinnitus under Diagnostic Code 6260, and 
his representative argue that because he has tinnitus in both 
ears, he should be awarded separate 10 percent ratings for 
each ear.  

Historically, VA has evaluated tinnitus as a single 
disability, with a maximum rating of 10 percent, whether 
bilateral or not.  However, prior to June 13, 2003, 
Diagnostic Code 6260, did not explicitly state that tinnitus 
could only be assigned a single 10 percent disability rating; 
it simply provided that recurrent tinnitus warranted a 
10 percent rating.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(1999).  Before 1999, a 10 percent rating was assigned only 
when there was persistent tinnitus as a symptom of head 
injury, concussion or acoustic trauma.  38 C.F.R. Part 4, 
Code 6260 (1998).

In November 2002, VA proposed to revise Diagnostic Code 6260 
to "state more exclusively" the manner in which tinnitus was 
to be evaluated.  "The intended effect of this action is to 
codify current standard VA practice by stating that recurrent 
tinnitus will be assigned only a single 10 percent 
evaluation, whether it is perceived in one ear, both ears, or 
somewhere in the head."  67 Fed. Reg. 59,033 (September 19, 
2002).  In support of its position, VA cited to medical 
studies, and observed that "true" tinnitus, defined as "the 
perception of sound in the absence of an external stimulus," 
appeared to arise from the brain rather than the ears.  

VA adopted the proposed amendments, effective June 13, 2003.  
Diagnostic Code 6260, which already provided for a rating of 
10 percent for recurrent tinnitus, was revised to include 
explanatory notes; the second note, pertinent to this appeal, 
reads:  "Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head."  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note to (2005).

Additionally, in a precedent opinion, VA's Office of General 
Counsel held that Diagnostic Code 6260, as in effect prior to 
June 13, 2003, likewise "authorized a single 10 percent 
disability rating for tinnitus, regardless whether tinnitus 
is perceived as unilateral, bilateral, or in the head.  
Separate ratings for tinnitus for each ear may not be 
assigned under Code 6260 or any other diagnostic code."  
VAOPGCPREC2-2003 (May 2003).  

Subsequently, however, in 2005, the United States Court of 
Appeals for Veterans Claims (Court) found that the pre-June 
2003 version of Diagnostic Code 6260, when considered in 
conjunction with 38 C.F.R. § 4.25(b), required that bilateral 
tinnitus be rated separately for each ear.  Smith v. 
Nicholson, 19 Vet. App. 63 (2005).  VA appealed this decision 
to the United States Court of Appeals for Federal Circuit 
(Federal Circuit), and stayed the adjudication of claims and 
appeals affected by this decision, for example, claims for 
increased ratings for tinnitus filed before June 13, 2003.  

In June 2006, the Federal Circuit reversed the Court's 
decision in Smith, finding that 38 C.F.R. § 4.25(b) and 
Diagnostic Code 6260 were ambiguous as to the question of 
whether tinnitus in each ear can be a separate disability, 
and, thus, VA was entitled to apply its own construction.  
Smith v. Nicholson, No. 05-7168, slip op. at 11 (Fed. Cir. 
June 19, 2006).  The Federal Circuit held that VA's 
interpretation was neither plainly erroneous nor inconsistent 
with the regulations, and, thus, the Court erred in not 
deferring to VA's reasonable interpretation of its own 
regulations.  Id., at 12, 13.  

As applied to the veteran's appeal, the effect of the actions 
described above is to prohibit the assignment of separate 
10 percent ratings for tinnitus of each ear under Code 6260, 
as in effect both before and as of June 13, 2003.  VA's 
longstanding interpretation of the regulations to allow a 
maximum rating of 10 percent for tinnitus was upheld by 
judicial precedent, and the revised regulation that became 
effective June 13, 2003, expressly requires that tinnitus be 
evaluated as a single disability, whether bilateral or 
unilateral.  Thus, separate 10 percent ratings for tinnitus 
of each ear are precluded, under the old and new versions of 
the regulation, and neither version is more favorable than 
the other.  Under these circumstances, the disposition of 
this claim is based on the law, and not the facts of the 
case, and the claim must therefore be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)) imposes obligations on VA in terms of its duties to 
notify and assist claimants.  However, the facts in this case 
are not in dispute, and where, as here, the decision rests on 
the interpretation of the law, the VCAA is not applicable.  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Similarly, compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Therefore, 
any deficiencies in the VCAA requirements of notice and 
assistance are rendered moot.  


ORDER

A disability evaluation in excess of 10 percent for bilateral 
tinnitus is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


